                                                Case 2:16-cv-02156-GMN-NJK Document 62-1 Filed 03/04/19 Page 1 of 5



                                          1
                                          2
                                          3
                                          4
                                          5
                                          6
                                          7                                   EXHIBIT 1
                                          8
                                          9
                                         10
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12
       Las Vegas, Nevada 89148




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                              ________________________________________________________________________________________________________
                                           Case 2:16-cv-02156-GMN-NJK Document 62-1 Filed 03/04/19 Page 2 of 5



                                     1   Abbas Kazerounian, Esq.
                                         Pro Hac Vice
                                     2
                                         Michael Kind, Esq.
                                     3   Nevada Bar No. 13903
                                         KAZEROUNI LAW GROUP, APC
                                     4
                                         6069 S. Fort Apache Rd., Ste. 100
                                     5   Las Vegas, NV 89148
                                         Phone: (800) 400-6808
                                     6
                                         ak@kazlg.com
                                     7   mkind@kazlg.com
                                     8   David H. Krieger, Esq.
                                         Nevada Bar No. 9086
                                     9   HAINES & KRIEGER, LLC
                                    10   8985 S. Eastern Ave., Ste. 350
                                         Henderson, NV 89123
                                    11   Phone: (702) 880-5554
KAZEROUNI LAW GROUP, APC




                                         dkrieger@hainesandkrieger.com
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Class Counsel
      Las Vegas, NV 89148




                                    13
                                                            UNITED STATES DISTRICT COURT
                                    14
                                                                     DISTRICT OF NEVADA
                                    15
                                    16     Joseph J. Smith, individually and                   Case No.: 2:16-cv-02156-GMN-NJK
                                           on behalf of all others similarly
                                    17     situated,                                           Supplemental Brief in support of
                                    18                                                         Motion for Final Approval of Class
                                                           Plaintiff,                          Action Settlement [ECF No. 60]
                                    19     v.
                                    20                                                         Hearing: March 5, 2019
                                           One Nevada Credit Union,                            Time: 11:00 am
                                    21                                                         Courtroom: 7D
                                    22                     Defendant.
                                                                                               Chief Judge Gloria M. Navarro
                                    23
                                    24
                                    25           Plaintiff Joseph J. Smith's (“Plaintiff”) motion for final approval of class
                                    26   action settlement was filed on February 5, 2019. ECF No. 60.
                                    27           At the time the motion was filed, Kurtzman Carson Consultants, LLC
                                    28   (“KCC” or “Claims Administrator”) had received 12,764 timely claim forms (8,887

                                         ________________________________________________________________________________________________________
                                         BRIEF                                          !1                      Case No.: 2:16-cv-02156-GMN-NJK
                                           Case 2:16-cv-02156-GMN-NJK Document 62-1 Filed 03/04/19 Page 3 of 5



                                     1   by mail and 3,877 online). Hack Dec., ECF No. 60-5, ¶ 12.
                                     2           Since that time, KCC received an additional 201 timely claim forms. Hack
                                     3   Suppl. Dec., ¶¶ 2-3. Another 52 claim forms were received but were untimely. Id.
                                     4           In total, 13,017 timely claim forms (9,140 by mail and 3,877 online) have
                                     5   been received. Id. No additional requests for exclusion and no objections have been
                                     6   received.
                                     7           As a result, should this Court grant the pending motions, each claimant will
                                     8   receive approximately $20.74, instead of the $21.15 cited in the motion. The claims
                                     9   rate is now approximately 14.90% instead of about 14.61% discussed in the motion.
                                    10   The high claims rate, lack of objections, and few requests for exclusion supports
                                    11   that the Class was given sufficient notice and understood and approved the
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12   Settlement as fair, reasonable, and adequate.
      Las Vegas, NV 89148




                                    13           DATED this 4th day of March 2019.
                                    14
                                                                                                 Kazerouni Law Group, APC
                                    15
                                    16                                                           By: /s/ Michael Kind
                                                                                                 Michael Kind, Esq.
                                    17
                                                                                                 6069 S. Fort Apache Rd., Ste. 100
                                    18                                                           Las Vegas, NV 89148
                                                                                                 Class Counsel
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         BRIEF                                          !2                      Case No.: 2:16-cv-02156-GMN-NJK
     Case 2:16-cv-02156-GMN-NJK Document 62-1 Filed 03/04/19 Page 4 of 5




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA

JOSEPH J. SMITH, an individual, on                   Case No.: 2:16-cv-02156-GMN-NJK
behalf of himself and all others similarly
situated,
                                                      SUPPLEMENTAL DECLARATION
                 Plaintiff,                           OF H. JACOB HACK ON BEHALF
                                                      OF SETTLEMENT
          v.                                          ADMINISTRATOR REGARDING
                                                      NOTICE
ONE NEVADA CREDIT UNION,

                 Defendant.



      SUPPLEMENTAL DECLARATION OF H. JACOB HACK ON BEHALF OF
           SETTLEMENT ADMINISTRATOR REGARDING NOTICE

          I, H. Jacob Hack, declare:

          1.     I am employed as a project manager by Kurtzman Carson Consultants

(“KCC”), a nationally-recognized notice and claims administration firm located at 462 South

4th Street, Louisville, KY 40202. KCC was retained as the Settlement Administrator in this

case, and as the project manager, I oversee all aspects of the administrative services provided.

I submit this supplemental declaration regarding the Smith v. One Nevada Credit Union,

Notice Program.

          2.     Since my previous declaration, dated February 5, 2019, KCC has received 253

additional paper claims. Of the 253 paper claims, 201 were timely claims and 52 were late

claims.

          3.     The deadline to submit a Claim Form was January 24, 2019. To date, KCC has

received 13,017 timely claims. Of those, 3,877 claims were submitted online and 9,140

claims were submitted via postal mail.
     Case 2:16-cv-02156-GMN-NJK Document 62-1 Filed 03/04/19 Page 5 of 5




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge and that this declaration was executed

this 4th of March, 2019, at Louisville, Kentucky.



                                                _________________________

                                                    H. Jacob Hack




                                                2
